Citation Nr: 0107390	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating, from an initial 
grant of service connection, for mallet finger deformity of 
the right index, ring, and little fingers, prior to December 
15, 1999.  

2.  Entitlement to an increased rating, from an initial grant 
of service connection, for mallet finger deformity of the 
right index, ring, and little fingers, rated as 10 percent 
disabling since December 15, 1999.  

3.  Entitlement to a compensable rating, from an initial 
grant of service connection, for postoperative residuals of a 
right knee injury, prior to December 15, 1999.  

4.  Entitlement to an increased rating, from an initial grant 
of service connection, for postoperative residuals of a right 
knee injury, rated as 10 percent disabling since December 15, 
1999.  

5.  Entitlement to service connection for a cardiovascular 
disability.  


6.  Entitlement to service connection for residuals of a head 
injury.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to a compensable rating for residuals of a 
left upper arm gunshot wound.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1968 
to December 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The issue of entitlement to a compensable rating for 
residuals of a left upper arm gunshot wound is the subject of 
a remand that follows the Board's decision as to the other 
issues on appeal.  

The Board notes that the appellant's service-connected mallet 
finger deformity of the right index, ring, and little fingers 
includes osteoarthritis involving the fingers, 

and that his postoperative residuals of a right knee injury 
include osteoarthritis.  Therefore, as to the appellant's 
claim for service connection for arthritis, the Board will 
determine whether service connection is warranted for 
arthritis other than the arthritis already factored into the 
ratings for the appellant's mallet finger deformity of the 
right hand and his right knee disability.  

The appellant's claims of entitlement to service connection 
for a cardiovascular disorder, residuals of a head injury, 
and arthritis were denied by the RO on the basis that each 
claim was not well grounded.  However, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  But, in reviewing the record, including the March 
1999 statement of the case issued with regard to those 
claims, the Board finds that the appellant was sufficiently 
advised by the RO as to what evidence was necessary to 
establish entitlement to service connection for each of those 
claims, and was provided ample opportunity and time to submit 
such evidence.  Therefore, the Board concludes that decisions 
on the merits at this time as to those issues does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  X-rays taken of the hands on July 20, 1998, revealed 
arthritis in some right finger joints.  

2.  The appellant's mallet finger deformity of the right 
index, ring, and little fingers is currently manifested by 
limitation of motion and arthritis in some finger joints.  


3.  The appellant's right knee disability is shown to have 
been symptomatic with mild arthritis at a June 29, 1998, VA 
examination.  

4.  The appellant's right knee disability is currently 
manifested by pain, tenderness, degenerative joint disease, 
and limitation of flexion to 120 degrees with pain and 
resistance beyond 110 degrees.  

5.  There is no competent medical evidence that demonstrates 
the appellant currently has a cardiovascular disability.  

6.  There is no competent medical evidence that demonstrates 
the appellant currently has residuals of a head injury.  

7.  The appellant's service-connected disabilities of the 
right hand and right knee include arthritis of the right 
fingers and right knee, respectively.  

8.  There is no competent medical evidence that demonstrates 
the appellant currently has arthritis in any joint other than 
the right fingers and right knee.  


CONCLUSIONS OF LAW

1.  A 10 percent rating for mallet finger deformity of the 
right index, ring, and little fingers is warranted as of July 
20, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5222 (2000).  

2.  A rating greater than 10 percent for mallet finger 
deformity of the right index, ring, and little fingers is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5222 (2000).  


3.  A 10 percent rating for postoperative residuals of a 
right knee injury is warranted as of June 29, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5010 (2000).  

4.  A rating greater than 10 percent for postoperative 
residuals of a right knee injury is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5010 (2000).  

5.  A cardiovascular disorder was not incurred in or 
aggravated by military service, nor may one be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2000).  

6.  Residuals of a head injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (2000).  

7.  Arthritis of any joint, other than the right fingers/hand 
and right knee, was not incurred in or aggravated by military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  


Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  


With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a cardiovascular disorder or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  


The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has interpreted 
38 U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes.  See Degmetich v. 
Brown, 104 F.3rd 1328 (Fed. Cir. 1997).  The Federal Circuit 
has further held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's military service and the disability.  
Boyer v. West, 210 F.3rd 1351, (1353 Fed. Cir. 2000).  The 
Court held that for a claimant to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
See also Pond v. West, 12 Vet. App. 341, 346 (1999) and Rose 
v. West, 11 Vet. App. 169, 171 (1998).  

I.  Mallet Finger Deformity of the Right
 Index, Ring, and Little Fingers

The appellant asserts that the evidence demonstrates that his 
mallet finger deformity of the right index, ring, and little 
fingers, which includes osteoarthritis of some of the right 
finger joints, not only warrants a compensable rating prior 
to December 15, 1999, but is more severely disabling than 
currently evaluated, thereby warranting a rating greater than 
10 percent.  

Service medical records show that the appellant was treated 
for swelling, warmth,  and decreased range of motion in the 
right index finger following an injury to the proximal 
interphalangeal joint playing softball in May 1975.  The 
impression was questionable cellulitis of the right index 
finger.  An X-ray revealed a comminuted fracture, apparently 
involving both sides of the proximal interphalangeal joint.  
A May 1979 notation in the records indicated that the 
appellant had injured the right fifth finger playing 
baseball, and the assessment was a rupture of the extensor 
tendon.  A subsequent diagnosis was mallet finger and a 
fracture of the middle phalanx.  An X-ray of the right hand 
in July 1982 revealed traumatic arthrosis of the 

proximal interphalangeal joint of the right index finger, and 
the diagnosis was mallet fingers of the right second, fourth, 
and fifth fingers.  Subsequent diagnoses relating to the 
right hand included the following: mallet fingers of the 
right second, fourth, and fifth fingers with degenerative 
joint disease of the proximal interphalangeal joint of the 
right second finger in June 1984; fractures of the proximal 
interphalangeal joint of the right third, fourth, and fifth 
fingers with posttraumatic osteoarthritis at a June 1987 
"over 40" examination; and proximal interphalangeal joint 
deformity of the right third, fourth, and fifth fingers with 
full strength at an October 1992 retirement examination.  

At a July 1998 VA examination of the appellant's hands, he 
complained of stiffness in the fingers when exposed to cold, 
without loss of grip; intermittent pain in the right long 
finger; numbness in the right index finger (especially on 
writing); and some stiffness in the right thumb and left long 
fingers.  Examination revealed mallet finger deformity of the 
right index, ring, and small fingers, with the index finger 
lacking the last 30 degrees of active extension in the distal 
interphalangeal joint, the ring finger lacking the last 45 
degrees of active extension in the distal interphalangeal 
joint, and the small finger lacking the last 20 degrees of 
active extension in the distal interphalangeal joint.  All 
distal interphalangeal joints could be passively extended to 
the neutral position, and there was full flexion of the 
fingers.  The appellant was able to touch the palm of his 
hand with the tips of the lateral forefingers.  The proximal 
interphalangeal joint of the right index finger was enlarged 
and lacked the last 10 degrees of extension.  X-rays of the 
hands revealed minimal degenerative changes at the first 
metacarpophalangeal joints and some of the proximal 
interphalangeal and distal interphalangeal joints, 
bilaterally.  The diagnosis was mallet finger deformity with 
partial loss of extension of the distal interphalangeal 
joints, involving the right index, ring, and small fingers.  

At a December 1999 VA joints examination, the appellant 
stated that he had injured his right fourth and fifth fingers 
while playing baseball in the service, resulting in a mallet 
finger deformity in those fingers.  He stated that his 
primary concern was pain in the proximal interphalangeal 
joint of the index finger as well as the thumb.  He stated 
that he was unable to completely bring the index finger to 
the palm of his 

hand and that because he was right handed it presented some 
limitation in gripping.  On examination there was a mallet 
finger of the distal phalanx of the fourth and fifth fingers 
on the right hand.  The appellant was unable to extend those 
two phalanxes beyond 30 degrees full extension.  There was 
tenderness to the PIP joint on both of those fingers and some 
pain associated with flexion.  He could oppose the fingers to 
the proximal crease of the palm and to the thumb, with good 
motor strength.  The examiner indicated that while the 
examination request noted the right first finger, identified 
as index finger, as the mallet finger, such identification 
was in error.  There was tenderness to the PIP joint of the 
right index finger as well as to the PIP joint of the thumb.  
The appellant was unable to bring the tip of the right index 
finger to the palm of the hand secondary to limited motion at 
the PIP joint.  There was good apposition of the thumb to the 
index finger with good strength.  Fine movements of the 
finger were present, and grip was a 5/5 in motor.  There was 
no sensory loss.  X-rays showed degenerative joint disease of 
the PIP joints of the hand as well as the DIP joints.  The 
diagnosis was mallet finger of the right fourth and fifth 
fingers with associated degenerative joint disease.  

Service connection was granted for mallet finger deformity of 
the right index, ring, and little fingers by a January 1999 
rating decision that assigned a noncompensable rating under 
Diagnostic Code 5222 from April 1998, the date the appellant 
filed his claim for service connection for the disability.  A 
February 2000 rating decision granted a 10 percent rating for 
the disability, under Diagnostic Codes 5222 and 5010, from 
December 15, 1999.  

Classification of the severity of ankylosis and limitation of 
motion of single digits and combinations of digits involves 
the following rules: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cm.) of the median transverse fold of 
the palm; when so possible, the rating will be for 

favorable ankylosis, otherwise unfavorable; and (4) with the 
thumb, the carpometacarpal joint is regarded as comparable to 
the metacarpophalangeal joint of other digits.  Favorable 
ankylosis of the index, ring, and little fingers of the major 
hand is assigned a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5222.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  Note: The 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion or 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

In evaluating the appellant's claims for a compensable rating 
for his mallet finger deformity of the right index, ring, and 
little finger prior to December 15, 1999, and for a rating 
greater than the currently assigned 10 percent rating, the 
Board must consider the evidence in light of the criteria 
under the applicable diagnostic codes and under the 
provisions of Fenderson and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


Because X-rays taken of the hands at the July 20, 1998, VA 
hands examination revealed evidence of arthritis in some of 
the joints of the right fingers, the Board finds that a 10 
percent rating is warranted for the appellant's right hand 
disability as of that date, based on the July 1998 VA X-ray 
of the right hand.  However, the evidence presented does not 
show that the appellant's mallet finger deformity of the 
right index, ring, and little finger has ever involved 
ankylosis of those fingers.  While there was some pain 
associated with flexion of the fingers at the December 1999 
examination, the appellant could oppose the fingers to the 
proximal crease of the palm and to the thumb, with good motor 
strength.  Therefore, an evaluation greater than 10 percent 
is not shown to be warranted under Diagnostic Code 5222.  
Furthermore, because the evidence does not demonstrate 
ankylosis in the fingers of the right hand at any time since 
the appellant filed his claim, staged ratings, other than 
that granted herein or already assigned, are not warranted.  
See Fenderson.  

While the evidence indicates that the appellant experiences 
some pain, swelling, and limitation of motion in some of the 
fingers of the right hand, which causes some limitation of 
grip, the Board does not find that such pain and limitation 
of motion has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned.  The evidence indicates that the appellant is able 
to oppose the fingers to the proximal crease of the palm and 
has good apposition of the thumb to the index finger with 
good strength.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's mallet 
finger deformity of the right index, ring, and little fingers 
on the basis of functional disability at any time since he 
filed his claim.  See DeLuca.  

II.  Postoperative Residuals of a Right Knee Injury

The appellant asserts that the evidence demonstrates that his 
postoperative residuals of a right knee injury, which include 
osteoarthritis, not only warrant a compensable rating prior 
to December 15, 1999, but also present a condition that is 
more severely disabling than currently evaluated, thereby 
warranting a rating greater than 10 percent.  


Service medical records show that the appellant sustained a 
right knee injury playing football in December 1972, which 
required casting from December 15, 1972, to January 11, 1973, 
and resulted in a temporary restricted duty profile in 
January 1973 for a possible ligament tear.  He underwent a 
right medial meniscectomy in March 1973.  The October 1992 
retirement examination report noted a history of right knee 
arthroscopy, a six cm. scar in the right knee area, and full 
range of motion and strength in the right knee.  

At a June 29, 1998, VA orthopedic examination, the appellant 
complained of intermittent pain in his right knee, with 
swelling after prolonged bike riding.  A long, well-healed, 
median parapatellar scar was seen.  No quadriceps atrophy, 
swelling, or effusion was noted.  Mild, nontender, 
retropatellar crepitation was described.  There was no 
patellar instability, and the knee ligaments were stable to 
valgus and varus stress, extension, and 30 degrees of 
flexion.  Anterior and posterior drawer tests were negative.  
An X-ray of the knee showed moderate narrowing of the 
articular cartilage in the medial compartment associated with 
small hypertrophic spur formation that was considered 
consistent with early degenerative arthritis.  The impression 
was moderate right knee osteoarthritis.  

At a December 1999 VA joints examination, the appellant 
stated that while there was no swelling in the right knee he 
experienced knee pain with extended walking, which affected 
his daily routine because he was serving as an assistant 
coach and had to be on his legs a great deal of the time.  He 
described the pain as below and medial to the patella and 
indicated that the knee would occasionally "hang up."  He 
reported that he had to move the knee about in order to be 
able to get full extension without a great deal of pain, but 
that it did not give way.  On examination there was no gross 
evidence of swelling.  There was tenderness to the medial 
aspect of the joint just below the patella, associated with 
the structures beneath the skin over the medial aspect of the 
knee joint itself.  There was a nontender, flat, 
hyperpigmented scar that measured approximately 15 cm. in 
length.  There was crepitus to motion.  Medial and lateral 
ligaments were stable.  Anterior and posterior drawer signs 
were negative.  Range of motion testing revealed full 
extension of zero degrees and 

flexion of 120 degrees, with active flexion beyond 110 
degrees accompanied by pain and a great deal of resistance.  
The left leg had extension to zero degrees and flexion to 145 
degrees.  There was no evidence of muscle atrophy or motor 
loss to the lower extremity.  Reflexes were equal 
bilaterally.  The diagnosis was degenerative joint disease of 
the right knee post medial meniscus repair.  

Service connection was granted for postoperative residuals of 
a right knee injury by the January 1999 rating decision, and 
a noncompensable rating was assigned under Diagnostic Code 
5259 from April 1998, the date the appellant filed his claim 
for service connection for the disability.  The February 2000 
rating decision granted a 10 percent rating for the 
disability, under Diagnostic Codes 5259-5010, from December 
15, 1999.  

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 
30 degrees, a 10 percent evaluation when limitation is to 
45 degrees, and a noncompensable evaluation when limitation 
is to 60 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 10 percent evaluation when 
limitation is to 10 degrees, and a noncompensable evaluation 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Normal extension and flexion of 
a knee are to zero and 140 degrees, respectively. 38 C.F.R. 
§ 4.71, Plate II.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  


In evaluating the appellant's claims for a compensable rating 
for his right knee disability prior to December 15, 1999, and 
for a rating greater than the currently assigned 10 percent 
rating, the Board must consider the evidence in light of the 
criteria under the applicable diagnostic codes and under the 
provisions of Fenderson and DeLuca.  

Because the June 29, 1998, VA orthopedic examination revealed 
clinical evidence of a symptomatic right knee with mild 
arthritis, the Board finds that a 10 percent rating is 
warranted for the appellant's right knee disability based on 
the evidence shown by the June 29, 1998, VA examination and 
right knee X-ray.  However, as the right knee is shown to 
have full extension of zero degrees and flexion of 120 
degrees, and is not shown to have any instability, the 
appellant's postoperative residuals of a right knee injury 
are not manifested by limitation of flexion, limitation of 
extension, or instability so as to warrant an evaluation 
greater than 10 percent under Diagnostic Codes 5260, 5261, or 
5257.  Furthermore, because the evidence does not demonstrate 
a degree of limitation of motion or instability in the right 
knee that meets the criteria of a rating greater than 10 
percent at any time since the appellant filed his claim, 
staged ratings, other than that granted herein or already 
assigned, are not warranted.  See Fenderson.  

While the evidence indicates that the appellant experiences 
some pain and limitation of extension in his right knee, the 
Board does not find that the amount of pain or limitation of 
extension has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned for the right knee disability.  The evidence 
indicates that the appellant has no more than slight 
limitation of extension in the right knee, with no evidence 
of muscle atrophy or motor loss to the lower extremity.  Nor 
has he been described as having a gait problem.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's postoperative residuals of a 
right knee injury on the basis of functional disability at 
any time since he filed his claim.  


III.  A Cardiovascular Disability

The appellant claims that he has a cardiovascular disability 
that began in service.  At a July 1998 VA heart examination, 
the appellant reported that he was diagnosed with an enlarged 
heart in 1983, returned several times thereafter for tests, 
and was told that the enlarged heart may have been because he 
was a runner.  He also gave a history of going to an 
emergency room in September or October 1997 for evaluation of 
chest pains that he thought were indicative of a heart 
attack, but were just muscle pain.  

Service medical records show that the underwent 
cardiovascular evaluation at his October 1992 retirement 
examination.  It was reported that a chest X-ray revealed 
mild cardiomegaly, and that an echocardiography (ECHO) 
revealed aortic valve sclerosis without stenosis, no gradient 
across the aortic valve, and mild mitral regurgitation and 
mild tricuspid regurgitation with normal estimated artery 
pressures.  

At a July 1998 VA heart examination, the examiner did not 
report that there were any abnormal cardiovascular findings.  
He did indicate that a chest X-ray and an ECHO were normal.  
The diagnosis was a past history of cardiomegaly.  

After carefully reviewing the claims file, the Board finds 
that the appellant has not presented evidence that 
demonstrates he currently has a cardiovascular disorder.  No 
current cardiovascular disorder was found on the recent VA 
heart examination.  Therefore, based on decisions from the 
Federal Circuit (Degmetich and Boyer) and the Court (Hickson, 
Pond, and Rose), the Board concludes that service connection 
is not warranted for a cardiovascular disability.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding an alleged cardiovascular disability, 
the record does not show 

that he is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
of any cardiovascular disability.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing the presence of a cardiovascular 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

IV.  Residuals of a Head Injury

The appellant claims that he sustained a head injury in 
service and that he currently experiences residuals thereof.  

Review of the service medical records shows that the 
appellant gave a history of a head injury at a pre-induction 
medical examination and again at his February 1968 induction 
examination, which he indicated had been related to playing 
football.  Subsequently dated service medical records show no 
complaint or treatment for any head injury, and the June 1987 
"over 40" examination noted a history of a head injury 
prior to service.  

At a July 1998 VA neurological examination, the examiner 
reported that the appellant had a history of a minor closed 
head injury playing football many, many years ago in service 
but had no residuals thereof.  It was noted that the 
appellant had a recent history of nasopharyngeal neoplasm for 
which he received both chemotherapy and radiation therapy, 
and for which he was being followed by VA.  He related that 
he had been given significant amounts of pain medication, 
with the pain mainly in the facial area.  The examiner stated 
that the nasopharyngeal neoplasm and facial pain was 
unrelated to the head injury many years before, and that 
there were no other significant neurological symptoms noted 
at the examination.  The diagnosis was a normal neurological 
examination with no significant residuals of a minor head 
injury incurred many years before.  

After carefully reviewing the claims file, the Board finds 
that the appellant has not presented evidence that 
establishes he currently has residuals of a head injury 

sustained in, or aggravated by, service.  The evidence 
indicates that the appellant sustained a minor head injury 
playing football before he entered military service, that he 
had no head problems during service, and that he currently 
has no residuals from any head injury.  Therefore, based on 
decisions from the Federal Circuit (Degmetich and Boyer) and 
the Court (Hickson, Pond, and Rose), the Board concludes that 
service connection is not warranted for residuals of a head 
injury.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding alleged residuals of a head injury, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of any residuals of a head injury.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing the presence of residuals 
of a head injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

V.  Arthritis

Regarding his claim of entitlement to service connection for 
arthritis, the appellant requested service connection for 
arthritis in a June 1998 statement, and indicated in an 
August 1999 statement that he had arthritis and joint pain in 
his right hand.  

The Board notes that the appellant's service-connected right 
hand (mallet finger deformity) and right knee (postoperative 
residuals of a right knee injury) disabilities include 
consideration of arthritis in the right fingers and right 
knee.  Service medical records show no complaint or finding 
of arthritis other than in some of the finger joints of the 
right hand.  There is no competent medical evidence showing 
current manifestation of arthritis in any joints other than 
the right fingers and right knee.  Therefore, the Board finds 
that the appellant has not presented evidence that 
establishes he currently has arthritis in any joint, other 
than in the right fingers and right knee, which are already 
service connected.  Therefore, based on decisions 

from the Federal Circuit (Degmetich and Boyer) and the Court 
(Hickson, Pond, and Rose), the Board concludes that service 
connection is not warranted for arthritis of any joint not 
already service connected.  


ORDER

A 10 percent, but no greater than 10 percent, rating for the 
appellant's mallet finger deformity of the right index, ring, 
and little fingers is granted as of July 20, 1998, subject to 
the laws and regulations governing the award of VA monetary 
benefits.  

A 10 percent, but no greater than 10 percent, rating for the 
appellant's postoperative residuals of a right knee injury is 
granted as of June 29, 1998, subject to the laws and 
regulations governing the award of VA monetary benefits.  

Increased evaluations for mallet finger deformity of the 
right index, ring, and little fingers, subsequent to July 20, 
1998, and for postoperative residuals of a right knee injury, 
subsequent to June 29, 1998, are denied.  

Service connection for a cardiovascular disorder, residuals 
of a head injury, and arthritis is denied.  


REMAND

Service medical records show that the appellant sustained a 
left upper arm gunshot wound from a .22 caliber bullet in 
December 1974, for which treatment consisted of debridement 
and removal of the bullet.  The January 1999 rating decision 
granted service connection for residuals of a gunshot wound 
of the left upper arm and assigned a noncompensable rating 
for a scar under Diagnostic Code 7805.  While the appellant 
has undergone examination of his right hand and right knee in 

conjunction with his claims for increased ratings for those 
disabilities, the Board has carefully reviewed the record but 
does not find that the VA examinations heretofore have 
provided any clinical findings with which to properly 
evaluate the degree of disability associated with the left 
upper arm gunshot wound.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  The Court has held that when 
the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, in order to obtain additional medical 
evidence and to ensure that the appellant receives his due 
process rights, the Board finds that the claim for a 
compensable rating for residuals of a left upper arm gunshot 
wound must be remanded for the following actions:  

1.  The RO should schedule the appellant for 
the appropriate VA examination(s) in order to 
determine the nature and severity of any 
orthopedic or muscle disability associated with 
the left upper arm gunshot wound.  All 
indicated special studies, including range of 
motion testing, should be performed.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current left upper 
arm disability, including any scarring or 
muscle injury, and to express an opinion as to 
the degree of any functional disability 
attributable to the left upper arm gunshot 
wound.  The examiner should provide complete 
rationale for all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does 

not include adequate responses to the specific 
opinions requested, the report must be returned 
for corrective action.  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

4. After the above requested actions have been 
completed, the RO should review the appellant's 
claim for a compensable rating for his 
residuals of a left upper arm gunshot wound, 
taking into consideration DeLuca as to any 
functional impairment identified at the 
requested VA examination(s), and Fenderson as 
to "staged" ratings.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
permitted an appropriate period of time to 
respond.  Thereafter, the claim should be 
returned to the Board for further appellate 
consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  


		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



